*893Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 2004, which ruled that claimant was eligible to receive unemployment insurance benefits.
We remitted this matter to the Unemployment Insurance Appeal Board so that its basis for determining that claimant was eligible to receive unemployment insurance benefits could be set forth (18 AD3d 1088 [2005]). In a decision filed September 1, 2005, the Board sustained the initial determination, holding claimant eligible to receive benefits and the matter is now before us on the sole issue of whether substantial evidence supports this determination.
It is well settled that whether an applicant for unemployment insurance benefits is totally unemployed is a factual issue within the province of the Board and must be sustained if supported by substantial evidence (see Matter of Schulman [Commissioner of Labor], 9 AD3d 647, 648 [2004], lv denied 4 NY3d 708 [2005]). The Board determined, based upon the uncontested evidence, that claimant had the requisite number of “effective days” of total unemployment (see Labor Law § 523) to qualify for unemployment insurance benefits, despite her continued periodic employment as a per diem substitute teacher by the Naples Central School District. Inasmuch as the Board’s determination is supported by substantial evidence, we find no reason to disturb its conclusion. Moreover, as claimant’s application for benefits did not commence between academic years or terms, but within the academic year, Labor Law § 590 (10) has no application (see Matter of Curto [Siena Coll.—Roberts], 132 AD2d 751, 752 [1987]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.